Citation Nr: 0923316	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that continued a 20 percent rating for the 
Veteran's service-connected chronic lumbosacral strain with 
bilateral spondylitis. 

This case was previously before the Board in April 2008 and 
was remanded for further development.

In statements to the VA and during a February 2009 VA 
examination, the Veteran has asserted that he is unable to 
work because of his service-connected back condition.  To 
date, the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) has not been considered by VA and it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.	Prior to February 26, 2009, the competent medical evidence 
does not show that the Veteran's low back disability was 
manifested by unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  Intervertebral disc syndrome with 
incapacitating episodes and neurological impairment were not 
shown.

2.	After February 26, 2009, the Veteran's low back disability 
was manifested by 30 degrees of forward flexion of the 
thoracolumbar spine.  Intervertebral disc syndrome with 
incapacitating episodes and neurological impairment have not 
been shown.


CONCLUSIONS OF LAW

1.	Prior to February 26, 2009, the criteria for a rating in 
excess of 20 percent for a low back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5003, 5236, 5237, 
5238, 5239, 5242, 5243 (2008). 

2.	As of February 26, 2009, the criteria for a disability 
rating of 40 percent, but no higher, were met for a low back 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5003, 5236, 
5237, 5238, 5239, 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law required VA to assist a claimant with a claim for 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice required of VA can be divided into 
three elements.  Specifically, VA must inform the claimant of 
any information and evidence not of record that:  (1) is 
necessary to substantiate the claim; (2) the claimant is to 
provide; and (3) VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2005).

With regard to claims for increased ratings, 38 U.S.C.A. § 
5103(a) requires the Secretary to notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Here, VA provided the Veteran with letters in November 2004 
and March 2006 that notified him of what he needed to 
provide, or ask VA to obtain, in order to substantiate his 
claim for an increased rating.  Prior to the initial 
adjudication of his claim, however, the Veteran was not 
provided with notice of the specific criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Thus, in 
order to overcome the presumption of prejudice associated 
with this pre-adjudicatory notice error, VA must show that 
the error did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Veteran has submitted multiple statements wherein he 
argues that a higher rating is warranted from his service-
connected low back disability because his mobility is limited 
by increased pain.  He has also undergone two VA examinations 
during which his symptomatology was discussed in relation to 
the rating criteria.  The Veteran was provided with the 
applicable rating criteria in an April 2006 statement of the 
case and the matter was readjudicated in April 2009.  In 
addition, the exchanges between the Veteran, VA, and the 
Veteran's representative indicate that he can be reasonably 
expected to understand the types of evidence that would 
support his claim for a higher rating.  Accordingly, since 
the Veteran has demonstrated actual knowledge of the 
requirements to establish entitlement to an increased rating, 
the Board finds that the purpose of the notice requirements 
has not been frustrated. 

Regarding the duty to assist, VA treatment records have been 
associated with the claims file.  The Veteran has been 
accorded two VA examinations; the reports of which are of 
record.  He was also given the opportunity to testify before 
both the RO and the Board but he declined to do so.  There is 
no indication in the record that additional evidence relevant 
to the issue is available and not part of the claims file.  
Hence, the Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's lumbar spine disability has been rated as 20 
percent disabling under DC 5237, which contemplates 
lumbosacral or cervical strain.  He asserts that he is 
entitled to a higher rating because his range of motion is 
limited due to chronic pain.   

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating  
Disabilities, which is based, as far as practically can be  
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.   
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the Veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.   
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  However, the Board notes that the 
provisions of 38 C.F.R. § 4.40 (2008) and 38 C.F.R.  § 4.45 
(2008) should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  The provisions regarding 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2008).  

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints.  The cervical vertebrae are also considered 
groups of minor joints.  38 C.F.R. § 4.45 (2008).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The September 2003 regulation 
revisions set forth a General Rating Formula for Diseases and 
Injuries of the Spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

The code for intervertebral disc syndrome (DC 5243) permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating when all 
disabilities are combined.  Under the rating criteria for 
intervertebral disc syndrome (preoperativiely or 
postoperatively), a 10 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.   
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  In rating peripheral nerve 
injuries and their residuals, attention should be given to 
the site and character of the injury, the relative impairment 
and motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2008).   

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2 
(2008). 

During a November 2004 VA examination, the Veteran complained 
of pain that sometimes woke him at night and that he was 
unable to stand for long periods of time.  On examination, 
his gait was normal and he was able to walk without 
assistance.  Range of motion testing revealed 80 degrees 
flexion (limited by pain), 20 degrees extension (with pain), 
30 degrees right and left lateral flexion, 30 degrees right 
and left lateral rotation, 15 degrees right rotation, and 30 
degrees left rotation.   The Veteran had positive straight 
leg raising bilaterally.  His knee and ankle jerks were 
present and equal bilaterally.  No loss of sensation was 
noted in the web between the first and second toes.  

The examiner noted that the Veteran's range of motion was 
limited pain.  No weakness, lack of endurance, or 
incoordination was found. 

An October 2005 MRI revealed generalized degenerative disc 
disease with narrowed intervertebral discs between L1 through 
L4, forward subluxation of L5 upon S1, 5 mm with posterior 
disc bulging at the same level, spinal stenosis at L5-S1, 
hypertrophic spondylosis, and a possible defect at the pars 
interarticularis bilaterally at L5.

At a March 2006 VA examination, the Veteran reported having 
constant pain that radiated to his right buttock, right 
thigh, and right ankle.  He stated that he was unable to lift 
more than 30 pounds, sit for more than 20 minutes at a time, 
walk more than 200 yards at a time, or stand more than 20 
minutes at a time.  He stated that his pain increased with 
activity.  Examination revealed a slight antalgic gait, 
tenderness of the right and left paralumbar muscles, and pain 
upon midline percussion of the lumbar spine.  Range of motion 
testing revealed 80 degrees flexion, 15 degrees extension, 18 
degrees right and left side bending, 25 degrees right 
rotation, and 10 degrees left rotation.  Patellar reflexes 
were 2/4 and Achilles reflexes were 1/4.  Sensory testing of 
the thighs, legs, and ankles was normal, although the Veteran 
complained of decreased sensation in his anterior right 
thigh.  The examiner noted that the Veteran had moderately 
severe functional impairment due to pain and some 
incoordination on the right side.  No evidence of weakness or 
fatigability was found. 

Nerve conduction studies performed in February 2006 revealed 
no EMG evidence of right lumbosacral radiculopathy.  Diabetic 
sensory motor peripheral neuropathy of both legs was found. 

During a February 2009 VA examination, the Veteran reported 
having stabbing, burning back pain that increased in severity 
over the course of the day and radiated into his bilateral 
hips, posterior left leg, and left heel.  He described the 
pain in his left lower extremity as burning and cramping.  He 
also stated that he had numbness in the anterior aspect of 
his right thigh, daily flare-ups that lasted half the day, 
and incoordination (stumbled/fell frequently).  He claimed 
that pain mediations decreased the intensity of his pain but 
did not alleviate it entirely.  He stated that he was unable 
to dress himself, put on his shoes and socks, or walk as far 
as normal during flare-ups.  The Veteran denied having bowel 
or bladder incontinence or incapacitating episodes that 
required bed rest. 

On examination, the Veteran's gait was ataxic and very slow.  
He had tenderness of the paravertebral muscles.  Range of 
motion testing revealed 0 to 60 degrees of forward flexion 
with pain at 30 degrees, 0 to 25 degrees of extension with 
pain at 20 degrees, and 0 to 30 degrees of left and right 
lateral rotation with pain at 25 degrees.  Repetition of 
motion resulted in a 5 degree decrease of flexion and 
extension.  Neurological examination revealed 5/5 muscle 
strength in all four extremities.  Sensation was intact to 
light touch, vibration, and temperature in all extremities.  
Reflexes were 2+ at the patella and Achilles bilaterally.  No 
Hoffmann's, clonus, or Babinski were noted.  

After a thorough review of the medical evidence, the Board 
finds that a rating greater than 20 percent is not warranted 
prior to February 26, 2009.  In November 2004 and March 2006, 
the Veteran had 80 degrees forward flexion.  That range of 
motion is far greater than the requirements for a 40 percent 
rating.  38 C.F.R. § 4.71a, DC 5237 (2008).  Moreover, there 
is no evidence of favorable ankylosis of the entire 
thoracolumbar spine during the period of time in question.  
The Board has considered the Veteran's subjective complaints 
of pain, incoordination, and interference with sitting and 
standing.  Yet, the Board finds that the objective range of 
motion findings recorded during the aforementioned VA 
examination more persuasive.  

As of February 26, 2009, however, the Board finds that a 40 
percent rating is justified.  During a February 2009 VA 
examination, the Veteran's forward flexion was limited to 30 
degrees due to pain.  While he was capable of additional 
motion, the evidence shows that pain began at 30 degrees and 
limited his motion  Yet, because there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine, the Board finds 
that a rating in excess of 40 percent is not warranted.   

While the evidence does show that the Veteran has 
intervertebral disc syndrome, there is no showing that he had 
any incapacitating episodes or hospital admissions related to 
his disability during the period under consideration.  Thus, 
an increased rating under DC 5243 is not warranted.  
Similarly, neurological examination of the lumbar spine in 
February 2009 was normal and the examiner did not diagnosis 
any neurological disability.  Thus, the Board finds that no 
additional separate rating for neurological impairment is 
warranted because no independently ratable neurological 
disability has been diagnosed.  Finally, although there is x-
ray evidence that the Veteran has arthritis of the lumbar 
spine, he is already in receipt of a rating in excess of 10 
percent under a diagnostic code that contemplates limitation 
of motion.  Therefore, DC 5003 cannot serve as a basis for an 
increased rating for his low back disability.  38 C.F.R. 
§ 4.71a, DC 5003, 5010.     

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's low back disorder 
does not warrant a rating greater than 20 percent prior to 
February 26, 2009.  The Board further finds that the evidence 
supports the grant of a 40 percent rating, but not greater, 
for the Veteran's low back disorder as of February 26, 2006.  
38 U.S.C.A. § 5107(b); Fenderson v. West, 12 Vet. App. 119 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Prior to February 26, 2009, entitlement to rating greater 
than 20 percent for a low back disorder is denied. 

As of February 26, 2009, entitlement to increased rating of 
40 percent, but not higher, for a low back disorder is 
granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


